DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Remarks
Applicant's amendments and remarks filed on 10/03/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 2, 3, 6, 7, 10, 11, 12, 13, 15, 16, 19. Accordingly, claims 1-19 have been examined and this office action is made final.

With respect amendment made to the claim 1 recites: “said link comprise at least one unique security mark, said unique security mark being added by the sever and said unique security mark being randomly generated for each invited uploader,”
In response to the amended made to the claim, Examiner windthrows previously issue 35 U.S.C. 101 rejection to the Claim 1. 

With respect to the amendment made to the claims, Examiner relies on a new reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection.  Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 9, 10-13, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al., US 8,813,214, hereinafter McNair in view of Khouri et al., US 2008/0010372, hereinafter Khedouri.

As per claim 1, (Currently amended) A method to collect and present information using a system on the internet, (With respect to claim 1, McNair discloses) the method comprising the steps of: generating, by a server an invitation link leading to a file folder within a file repository service said link comprise at least one unique security mark, said unique security mark being added by the sever and said unique security mark being randomly generated for each invited uploader, and said file repository service configured to accept tunneled connections on a public network to connect to said file folder, (McNair teaches a step for directing the sending peer (i.e., “each invited uploader”) with a URLs (i.e., “an invitation link leading link leading to a file folder”) to a secure file transfer (i.e., “accept tunneled connections” as claimed). McNair col.2 lines 9-13: “In one embodiment, the upload and download URLs direct the sending peer and recipient peer to distinct upload and download webpages where they are able to complete a secure file transfer using a secure file transfer server.”)

wherein the file repository service is configured so that each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, wherein the file uploaded by said invited uploader comprise the unique security mark corresponding to the invited uploader, said unique security mark being added to the uploaded files by the server, the file folder administrator is able to view and edit all the files within the folder wherein the file folder administrator is able to add files into the file folder, (McNair col.2 lines 13-16: In one embodiment, the sending peer then selects and uploads the file to be transferred to the secure file transfer server using the upload URL, and upload webpage.)

(With respect to claim 1, McNair does not explicitly disclose) providing said invitation link to at least one invited uploader, and identifying, by the server, at least one invited uploader accessing the file folder via an authorization given from the file repository service and said unique security mark, 
However, Khedouri teaches a method of configuring Internet application server to generate a secure certification (i.e., “unique security mark”) with an authentication link (i.e., “authorization given from the service”) to ensure the secure and efficient delivery of data content files. (Khedouri US 20080010372 [0020] “an Internet application server interface that communicates individually with each portable device via a secure certification/authentication link, an upload manager that ensures the secure and efficient delivery of data content files to each of the portable devices, and the communications network”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Khedouri with the combined system of McNair for the advantageous purpose of improve security of system by sending an authentication link to uploader for certifying user for secure access to the system.

said files comprising at least one of the unique security marks generated for each invited uploader said files being viewable only by the corresponding invited uploader and file folder administer. 
However, Khedouri teaches a method of configuring user input interface to allow selecting one or more titles in response to screen display pages with list of contents (i.e., “said files being viewable”) for transmitting to the audio and/or video content (Khedouri [0023] “The user input interface of the second embodiment preferably includes a set of interactive screens ... including: the steps required for selection of one or more titles in response to screen display pages in order to generate a content request list for transmitting to the audio and/or video content distribution center upload manager and database.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Khedouri with the combined system of McNair for the advantageous purpose of improve user experiences by conveniently allowing user select one or more contents in response to screen displaying the list of contents for uploads.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khedouri into the system of McNair because, they are analogous art as being directed to the same field of endeavor, the system and method of secure file/content transfer/distribution.

As per claim 2, (Currently amended) A method in accordance with claim 1, wherein the file repository service is further configured so that the file folder administrator may alter the files uploaded by said invited uploader so that said files uploaded by said invited uploader are visible to all invited uploaders and editable by all invited uploaders. (Khedouri [0023] “the steps required for selection of one or more titles in response to screen display pages in order to generate a content request list for transmitting to the audio and/or video content distribution center upload manager and database.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Khedouri with the combined system of McNair for the advantageous purpose of improve user experiences by conveniently allowing user select one or more titles in response to screen displaying the list of contents for uploads.

As per claim 3, (Currently amended) A method in accordance with claim 1, wherein the file repository service is further configured so that the file folder administrator may present uploaded files to invited uploaders within the internet browser of each said invited uploader.  
Claims 3 is analogous to Claim 2 and is rejected under the same rationale as indicated above.

As per claim 4, (Original) A method in accordance with claim 3, wherein the file repository service is further configured so that (McNair does not explicitly disclose) the party providing the link may present files sequentially to invited uploaders within the internet browsers of said invited uploaders by selecting files to be presented and determining a sequence in which said files are to be presented.  
However, Khedouri teaches a step for preserving the list of orders in the transfer of listing (Khedouri [0129] “The listing may be in a particular order that is useful for searching and browsing, such as most recently acquired files in reverse chronological order, most frequently played, or alphabetic order. This order may be preserved in the transfer of the listing to the device.”)
Thus, one having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Khedouri with the combined system of McNair for the advantageous purpose of improve user experiences by preserving the original order of content listings for transfer.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over McNair in view of Khedouri and further in view of Bell et al., US 20030130952 hereinafter Bell.

As per claim 5, (Original) A method in accordance with claim 1, wherein the file repository service is further configured so that (McNair-Khedouri does not explicitly disclose) the invitation link leads to a web page wherein the invited user must log in with a predetermined or programmatically generated password.  
However, Bell teaches a step for having individual and group access permissions through password-protected accounts: (Bell [0006] “... permit end users to share electronic products and administer and control initial access with individual and group access permissions through password-protected accounts, non-location-based URLs, and permissions matrices that associate access permissions for specified accounts with specified electronic products.”)
Thus, one person having ordinary skill in the art to combine teachings of Bell into the combined system of McNair-Khedouri for the advantageous purpose of providing improved security for individual access to a file system over the public network. 


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNair in view of Khedouri and further in view of Powers et al., US 10,664,574, hereinafter Powers.

As per claim 6, (Currently amended) A method in accordance with claim 1, (McNair does not explicitly teach) wherein the file repository service is further configured so that each uploaded file is encrypted when uploaded into the file folder, (Khedouri [0021] “The audio and/or video content may be distributed to the portable player devices in encrypted form, capable of being played only when decrypted with a particular private digital decryption key.”)
(McNair-Khedouri does not explicitly teach) wherein the encryption is asymmetric and wherein only the file folder administrator may decrypt the uploaded files.
However, Powers teaches to perform asymmetric encryption and decryption operations on files shared 
(Powers, col. 11, lines 32-36: “utilize these data stores in the Data Protection service to perform asymmetric encryption and decryption operations on files shared between nodes in the peer-to-peer network to secure the files both while at rest and in transit”)
Thus, one person having ordinary skill in the art to combine teachings of Power into the combined system of McNair-Khedouri for the advantageous purpose of providing further improved security of file transfer services by performing asymmetric encryption on the file over the public network services.

As per claim 7, (Currently amended) A method in accordance with claim 1, (McNair does not explicitly disclose) wherein the unique security mark is parametrized with a password created by the at least one invited uploader. 
However, Khedouri teaches a method of configuring the media distribution system that each subscriber may download encrypted contents (i.e., “unique security mark”) based on the active user subscription (i.e., “parametrized with a password created”) services (Khedouri [0020] “... able to communicate with an application service in order to request and download encrypted audio and/or video content and associated metadata. Each portable player device preferably includes at least a first security means that disables playback and transfer of media files, or that selectively enables such playback and transfer when a subscription service is activated.”)

As per claim 8, (Original) A method in accordance with claim 1, wherein the file repository service is further configured so that the file folder may be copied, wherein the copy of the file folder may be configured so that the files within the copied folder are visible to all invited uploaders and editable by all invited uploaders.  
Claim 8 is analogous to claim 2 and 3 because file copy operation is essentially a combined operation of “read” and “write” of file/folder in a file system therefore, the operation and the visibility for the copied file may be configured by the administrator in terms of file/folder/user level (See Parker FIG. 2A on how system administrator granting user/group with a folder) thus, claim 8 is rejected under the same rationale as indicated above. 

As per claim 9, (Original) A method in accordance with claim 1, wherein the file repository service is further configured so that after a predetermined time set by the folder administrator the files within the folder will be made visible to all invited uploaders, or visible to and editable by all invited uploaders.  
Claims 9 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 10, (Currently amended) An apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus to comprise a file repository service, said file repository service being configured to perform the following steps: 
an invitation link to at least one invited uploader from at least one folder administrator, said link leading to a file folder within a file repository service and said link comprising at least one unique security mark, said security mark being randomly generated for each invited uploader, and said file repository service configured to accept tunneled connections on a public network to connect to said file folder, 
identifying at least one invited uploader accessing the folder via an authorization given from the service and said unique security mark, wherein the file repository service is configured so that each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, comprise the unique security mark corresponding to the invited uploader, and the at least one folder administrator is able to view and edit all the files within the folder and wherein at least one folder administrator is able to add files into the file folder, said files comprising at least one of the unique security marks said files being viewable by the corresponding invited uploader.
Claims 10 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 11, (Currently amended) An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the party providing the link may alter the uploaded files so that said files are visible to all invited uploaders and editable by all invited uploaders. 
Claims 11 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 12, (Currently amended) An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the party providing the link may present files to invited uploaders within the internet browser of each said invited uploader. 
Claims 12 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 13, (Currently amended) An apparatus in accordance with claim 12, wherein the file repository service is further configured so that the party providing the link may present files sequentially to invited uploaders within the internet browsers of said invited uploaders by selecting files to be presented and determining a sequence in which said files are to be presented.  
Claims 13 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, (Original) An apparatus in accordance with claim 10, wherein the file repository service is further configured so that the invitation link leads to a web page wherein the invited user must log in with a predetermined or programmatically generated password.  
Claims 14 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Currently amended) An apparatus in accordance with claim 10, wherein the file repository service is further configured so that each uploaded file is encrypted when uploaded into the file folder.
Claims 15 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Currently amended) An apparatus in accordance with claim 10, wherein the encryption is asymmetric and wherein only the file folder administrator may decrypt the uploaded files.
Claims 15 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17, (Original) An apparatus in accordance with claim 10, (McNair discloses) wherein the file repository service is further configured so that the file folder may be copied, wherein the copy of the file folder may be configured so that the files within the copied folder are visible to all invited uploaders and editable by all invited uploaders.  (McNair col.2 lines 13-16: In one embodiment, the sending peer then selects and uploads the file to be transferred to the secure file transfer server using the upload URL, and upload webpage.)

As per claim 18, (Original) An apparatus in accordance with claim 10, wherein the file repository service is further configured so that after a predetermined time set by the folder administrator the files within the folder will be made visible to all invited uploaders, or visible to and editable by all invited uploaders. 
Claims 18 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 19, (Currently amended) A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to comprise a file repository service, said file repository service being configured to perform the following steps: an invitation link to at least one invited uploader from at least one folder administrator, said link leading to a file folder within a file repository service and said link comprising at least one unique security mark, said security mark being randomly generated for each invited uploader, and said file repository service configured to accept tunneled connections on a public network to connect to said file folder, identifying at least one invited uploader accessing the folder via an authorization given from the service and said unique security mark, wherein the file repository service is configured so that each at least one invited uploader is able to view and edit only the files uploaded by said invited uploader, files comprise the unique security mark corresponding to the invited uploader, and the at least one folder administrator is able to view and edit all the files within the folder and wherein at least the folder administrator is able to add files into the file folder, said files comprising at least one of the unique security marks and said files being viewable by the corresponding invited uploader.
Claims 19 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

SECURE ROUTABLE FILE UPLOAD/DOWNLOAD ACROSS THE INTERNET (Jorgenson, US 2002/0104022) - A system and method are provided for performing file transfers using an HTTP- or HTTPS-based Supplier Transport Gateway to connect Customer and Supplier Repositories located behind their respective firewalls.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        


/SYED H HASAN/Primary Examiner, Art Unit 2154